Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is filed on 12/07/2020.  Claim 1 has been canceled and claims 2-21 are pending in the application.
Priority
This application is a CON of 16/271,263 filed on 02/08/2019 (PAT 10860600) which is a CON of 15/186,516 filed on 06/19/2016 (PAT 10452677). This application 17/114,377 is a CON of 16/292,120 filed on 03/04/2019 (PAT 10860601) which is a CON of 16/271,263 filed on 02/08/2019 (PAT 10860600) and is a CON of 15/186,516 filed on 06/19/2016 (PAT 10452677). This application 17/114,377 is a CON of 16/271,687 filed on 02/08/2019 (PAT 10860613) which is a CON of 15/186,520 filed on 06/19/2016 (PAT 10346429). This application 17/114,377 is a CON of 16/292,135 filed on 03/04/2019 which is a CON of 16/271,687 field on 02/08/2019 (PAT 10860613) and is a CON of 15/186,520 filed on 06/19/2016 (PAT 10346429).

Terminal Disclaimer
	Terminal Disclaimer was filed and approved on 10/20/21.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Scott S. Kokka (Reg. No. 51,893) on 10/20/21.
	Please amend the application as follows:

In the Claims:
2. 	(Currently amended)  A method comprising: 
receiving ingested data at a computing system including one or more processors configured to execute instructions to implement one or more executable modules, the ingested data representing at least one dataset of a plurality of datasets, each dataset having a different data format as ingested into a dataset ingestion controller module;
implementing one or more modules in a collaborative dataset consolidation system configured to form a collaborative dataset independent of each of the different data formats prior to ingestion;
determining attributes of the collaborative dataset, a first attribute being associated with an account identifier and a second attribute identifying a first version of the collaborative dataset;
interpreting a subset of ingested data of the dataset against one or more data classifications at an inference engine module to derive at least an inferred attribute for the subset of data;
updating the collaborative dataset to link to data associated with the ingested data;

transmitting activity feed data to disseminate an update to a community of networked users associated with the account identifier, the update including data representing generation of the second version of the collaborative dataset;
deducing a data classification for the subset of ingested data of the dataset to form a deduced data classification; 
analyzing other annotative data associated with equivalently classified data in other datasets;
identifying that the subset of ingested data omits an association to annotative data representing an annotative description; and
associating the subset of the ingested data with the annotative data based on the deduced data classification to identify the inferred attribute that includes data representing an account identifier associated with the identifier, one or more other account identifiers, and one or more data-related activities.

3.	(Cancelled)  
4.	(Cancelled)  
5.	(Cancelled)  
9.	(Currently amended)  A system comprising:
one or more computer systems including a memory including executable instructions,  and a processor that is configured, responsive to executing the instructions, to:

implement one or more modules in a collaborative dataset consolidation system configured to form a collaborative dataset independent of each of the different data formats prior to ingestion;
determine attributes of the collaborative dataset, a first attribute being associated with an account identifier and a second attribute identifying a first version of the collaborative dataset;
interpret a subset of ingested data of the dataset against one or more data classifications at an inference engine module to derive at least an inferred attribute for the subset of data;
update the collaborative dataset to link to data associated with the ingested data;
generate a second version of the collaborative dataset responsive to the link to the data associated with the ingested data including the inferred attribute; [[and]]
transmit activity feed data to disseminate an update to a community of networked users associated with the account identifier, the update including data representing generation of the second version of the collaborative dataset; 
	deduce a data classification for the subset of ingested data of the dataset to form a deduced data classification;
analyze other annotative data associated with equivalently classified data in other datasets;
identify that the subset of ingested data omits an association to annotative data representing an annotative description; and
associate the subset of the ingested data with the annotative data based on the deduced data classification to identify the inferred attribute that includes data representing an account identifier associated with the identifier, one or more other account identifiers, and one or more data-related activities.

10.	(Cancelled)
11.	(Cancelled)
12.	(Cancelled)
16.	(Currently amended)  A computer readable storage device comprised of data representing computer instructions configured to cause a processor to initiate a computer-implemented method comprising:
receiving ingested data at a computing system including one or more processors configured to execute instructions to implement one or more executable modules, the ingested data representing at least one dataset of a plurality of datasets, each dataset having a different data format as ingested into a dataset ingestion controller module;
implementing one or more modules in a collaborative dataset consolidation system configured to form a collaborative dataset independent of each of the different data formats prior to ingestion;
determining attributes of the collaborative dataset, a first attribute being associated with an account identifier and a second attribute identifying a first version of the collaborative dataset;

updating the collaborative dataset to link to data associated with the ingested data;
generating a second version of the collaborative dataset responsive to the link to the data associated with the ingested data including the inferred attribute; [[and]]
transmitting activity feed data to disseminate an update to a community of networked users associated with the account identifier, the update including data representing generation of the second version of the collaborative dataset;
deducing a data classification for the subset of ingested data of the dataset to form a deduced data classification; 
analyzing other annotative data associated with equivalently classified data in other datasets;
identifying that the subset of ingested data omits an association to annotative data representing an annotative description; and
associating the subset of the ingested data with the annotative data based on the deduced data classification to identify the inferred attribute that includes data representing an account identifier associated with the identifier, one or more other account identifiers, and one or more data-related activities.

17.	(Cancelled)  
18.	(Cancelled)  
Cancelled)  

Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 2, 6-9, 13-16 and 20-21(renumbered 1-11) are allowed in light of the applicant’s arguments in light of the prior art made of record with respect to the CON 16/271,263, CON 16/271,687, CON 16/292,135 and CON of 16/292,120.
The present application is directed to method of dataset analysis and dataset attribute inferencing to form collaborative datasets. The closest prior art Mirhaji et al. (U.S. Patent 8,429,179) and Bowman-Amuah (U.S. Patent 6,529,909) alone, or, in combination, fails to anticipate or render obvious the recited features of “receiving ingested data at a computing system including one or more processors configured to execute instructions to implement one or more executable modules, the ingested data representing at least one dataset of a plurality of datasets,…determining attributes of the collaborative dataset, a first attribute being associated with an account identifier and a second attribute identifying a first version of the collaborative dataset; interpreting a subset of ingested data of the dataset against one or more data classifications at an inference engine module to derive at least an inferred attribute for the subset of data;…generating a second version of the collaborative dataset responsive to the link to the data associated with the ingested data including the inferred attribute;  transmitting activity feed data to disseminate an update to a community of networked users  are hereby allowed.

Conclusion
These features together with other limitations of the independent claims 2, 9 and 16 are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims 2, 9 and 16 are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153